United States Court of Appeals
                              For the Eighth Circuit
                          ___________________________

                                  No. 15-2165
                          ___________________________

                                    James McAlphin

                         lllllllllllllllllllll Plaintiff - Appellant

                                             v.

  Dr. Nwannem Obi-Okoye, ADC, EARU (originally named as N. Obi); Dr. Don
     Ball, ADC, EARU (originally named as Ball); Geraldine Campbell, APN
 (Practicing Nurse), ADC, EARU (originally named as G. Campbell); Dr. Kitrell,
Psychiatrist, ADC, EARU; Dr. John Delk, Doctor of Urology, University Hospital;
   Charlotte Gardner, Regional Ombudsman (Corizon); Dr. Richard E. D'Anna,
Urologist; Corizon, Medical Contractor, ADC; Dunn, Nurse (Corizon); Dr. Roland
   Anderson, ADC Central Office; Larry May, Assistant Director ADC; Wendy
Kelley, Director, ADC, in her individual capacity; Rory Griffin, Deputy Assistant
Director, ADC, in his official capacity; Arkansas Department of Correction, a municipality

                        lllllllllllllllllllll Defendants - Appellees
                                         ____________

                     Appeal from United States District Court
                    for the Eastern District of Arkansas - Helena
                                   ____________

                              Submitted: January 6, 2016
                               Filed: February 2, 2016
                                    [Unpublished]
                                   ____________

Before SMITH, BYE, and SHEPHERD, Circuit Judges.
                            ____________
PER CURIAM.

      Arkansas inmate James McAlphin appeals the district court’s1 adverse grant of
summary judgment in his 42 U.S.C. § 1983 action. We find no basis for reversal.
Specifically, we agree with the district court that McAlphin failed to state a claim
against numerous defendants, see Moore v. Sims, 200 F.3d 1170, 1171 (8th Cir.
2000) (per curiam) (de novo review of 28 U.S.C. § 1915(e)(2)(B) dismissal); Cooper
v. Schriro, 189 F.3d 781, 783 (8th Cir. 1999) (per curiam) (de novo review of
dismissal under 28 U.S.C. § 1915A); that the claims against Dr. Don Ball should be
dismissed for lack of administrative exhaustion, see King v. Iowa Dep’t of Corr., 598
F.3d 1051, 1052 (8th Cir. 2010) (de novo review); and that summary judgment was
warranted on the claims against Dr. Nwannem Obi-Okoye and APN Geraldine
Campbell, see Peterson v. Kopp, 754 F.3d 594, 598 (8th Cir. 2014) (de novo review).
The judgment of the district court is affirmed, and McAlphin’s appellate motions for
counsel are denied.
                        ______________________________




      1
       The Honorable D.P. Marshall, Jr., United States District Judge for the Eastern
District of Arkansas, adopting the report and recommendations of the Honorable Joe
J. Volpe, United States Magistrate Judge for the Eastern District of Arkansas.

                                         -2-